Citation Nr: 1733546	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  10-23 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bowel obstruction.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served in the Army from January 1968 to August 1970, including service in the Republic of Vietnam (RVN).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

On a June 2010 VA Form 9, the Veteran requested a Travel Board hearing. Subsequently, he requested a videoconference hearing.  A Travel Board hearing was scheduled to be held on June 19, 2017.  In two letters dated in May 2017, the Veteran was notified of the scheduled hearing.  However, the Veteran failed to appear, has not submitted good cause for failure to appear, and has not since requested that his hearing be rescheduled.  Therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his bowel obstruction and COPD are due to military service, to specifically include his Agent Orange exposure while serving in Vietnam.

The Veteran's DD Form 214 indicates service in Vietnam and herbicide exposure is conceded.  Further, service treatment records show complaints of stomach cramps and indicate that the Veteran had an upper respiratory infection.  Post service treatment records show that the Veteran has diagnoses of obstructive bowel COPD; however, to date, the Veteran has not been afforded a VA examination to determine the nature and likely etiology of the obstructive bowel or COPD.  VA's duty to assist includes providing a medical examination and obtaining an opinion when it is necessary to make a decision on a claim. 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  Therefore, on remand, a VA examination should be provided.

In light of the remand, the AOJ should obtain updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.  If no such records are available, clearly document the claims file to that effect.

2.  Then, schedule the Veteran for an appropriate examination(s) to determine the nature and etiology of his obstructive bowel and COPD.  The claims file, to include this remand, must be made available to and reviewed by the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

After reviewing the records, examining the Veteran, and identifying all appropriate symptoms and diagnoses, the examiner(s) must respond to the following questions:

a) Is it is at least as likely as not (50 percent probability or greater) that the Veteran's COPD is etiologically related to an incident of military service, to include the Veteran's presumed exposure to Agent Orange in the RVN?

b) Is it is at least as likely as not (50 percent probability or greater) that the Veteran's bowel obstruction is etiologically related to an incident of military service, to include the Veteran's presumed exposure to Agent Orange in the RVN?

In providing a response to this question, the examiner is requested to comment on the following evidence: (i) STRs reflecting that the Veteran had received treatment for an upper respiratory infections in June 1969 and, (ii) complaints of stomach cramps in February 1970.

The examiner is hereby informed that the Veteran's exposure to Agent Orange in the RVN is presumed.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If the benefits sought remain denied, issue an appropriate Supplemental Statement of the Case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




